DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winiewicz (2003/0039752) in view of Betz (7812328).  The reference to Winiewicz discloses the recited system for use in maintaining a pipe having a sidewall defining an interior cavity (pipes all have sidewalls and inner cavities; title sets forth treatment of a pipeline which is maintaining a pipe with the device), said system comprising: a motorized apparatus sized to fit within the interior cavity and configured to travel along the pipe through the interior cavity (abstract; [0090] is self-powered which suggests motorized, and motors are mentioned [0113], said motorized apparatus comprising:
a body (60,20, 320) assembly extending along a longitudinal axis (fig 1 shows assembly is in a pipe following the longitudinal axis of the pipe 12);
a plurality of leg assemblies (22, fig 1) coupled circumferentially around said body assembly, wherein each leg assembly of said plurality of leg assemblies comprises:
a first leg portion (24,26; fig 1);
a second leg portion (28; fig 1);
a joint rotatably coupling said first leg portion to said second leg portion (seen in fig 1 as hinged joints which are not numbered); and
at least one drive mechanism (28a,b; 162 are wheels used as part of the drive mechanism) coupled to said joint and configured to interact with the sidewall as said motorized apparatus travels along the pipe ([0079] discusses powered wheels which would be powered by some form of motor; [0113] discusses motors too);
an actuator assembly (58; [0063]) coupled to each leg assembly of said plurality of leg assemblies and configured to independently position each leg assembly of said plurality of leg assemblies (the reference does not teach independently positioning each leg assembly) relative to said body assembly to adjust a radial position of said joint of said associated leg assembly relative to said body assembly [0063]; and
a controller (152; [0121] communicatively coupled to said motorized apparatus and configured to send instructions to said actuator assembly based at least in part on at least one of a dimension of the interior cavity and a desired force on the sidewall.
The reference to Winiewicz discloses all of the recited structure with the exception of the actuator assembly being coupled to each leg assembly to independently position each leg assembly.  The reference to Betz discloses the same type of system for treating a pipe comprising a body 6, a plurality of legs 12 formed of first legs 12b, second legs 12a, and actuators 16 that are coupled to the leg assemblies to independently position each leg assembly (see fig 1; col 2, lines 6-15 discusses constant force created between wheels and pipe; col 4 line 55 to col 5 line 6 discusses the leg and actuator).  It would have been obvious to one skilled in the art to modify the actuator in Winiewicz by providing an actuator system that can independently position each leg assembly as suggested by Betz where such would allow for each leg assembly to be adjusted to insure constant force is created between the wheel assemblies and the pipe wall to insure the device can move through the pipe and stay centered as desired.
With respect to claim 2, said body assembly comprises:
a support comprising a first end and a second end (the body would have a support portion such as section 20 which would have a first and second end), wherein said second leg portion is moveably coupled to said support (not seen specifically but it has to be connected to the body even though it is not shown in detail); and
a housing (60; fig 1) comprising a first end and a second end (it would have two ends a first and second inherently), wherein said housing second end is coupled to said support first end (fig 1 shows 20 and 60 connected), and wherein said first leg portion is rotatably coupled to said housing first end (the first legs 24,26 are connected by hinged sections seen in fig 1 to second legs, and housing 20 which connects to the housing 60 thereby being rotatably coupled to the housing first end).
	With respect to claim 3, the joint is configured to move radially relative to said body assembly as said second leg portion moves along the longitudinal axis of said body assembly between said support second end and said support first end (such is a scissor hinged joint which radially moves to extend and retract wheels 28a,b, as seen in fig 1 which shows this).  
	With respect to claim 5, the drive mechanism comprises at least one wheel (162; [0079]), and wherein said actuator assembly is configured to position each leg assembly of said plurality of leg assemblies such that said at least one wheel maintains a substantially constant contact force against the sidewall (taught by the combination of Winiewicz in view of Betz above).  
	With respect to claim 6, the actuator assembly further comprises a plurality of screw drives configured to engage said second leg portions and independently position each leg assembly of said plurality of leg assemblies relative to said body assembly.  The use of any specific type of drive such as screw drives or piston type drives are considered obvious to one skilled in the art to use routine experimentation to arrive at the drive that can still achieve the desired actuation but keeping in mind of costs and functionality where screw drives can be used where it is not as desirable to use hydraulic type actuators, and such only requires routine skill in the art to select from a limited amount of types of actuators normally used with scissor type arms as such is an obvious choice of mechanical expedients.  
	With respect to claim 7, such sets forth the same structure as claim 1 above, and the method of using the device to maintain a sidewall of the pipe which is taught as set forth above and would meet the claim language for the same reasons as set forth above: 
A method for maintaining a pipe having a sidewall defining an interior cavity, said method comprising:
positioning a motorized apparatus within the interior cavity (abstract; see above), the motorized apparatus including a body assembly extending along a longitudinal axis and a plurality of leg assemblies coupled circumferentially around the body assembly, each leg assembly of the plurality of leg assemblies including a first leg portion, a second leg portion, and a joint rotatably coupling the first leg portion to the second leg portion (see above);
	independently positioning each leg assembly of the plurality of leg assemblies relative to the body assembly to adjust a radial position of the joint of the associated leg assembly relative to the body assembly using an actuator assembly coupled to each leg assembly of the plurality of leg assemblies (taught by the combination of Winiewicz in view of the teachings of Betz for independent positioning of the leg assemblies);
propelling the motorized apparatus along the pipe through the interior cavity using at least one drive mechanism [0112-0114] coupled to the joint and configured to interact with the sidewall; and
sending instructions from a controller to the motorized apparatus to operate the actuator assembly based at least in part on at least one of a dimension of the interior cavity and a desired force on the sidewall [0120-0126].
The reference to Winiewicz discloses all of the recited structure with the exception of the actuator assembly being coupled to each leg assembly to independently position each leg assembly.  The reference to Betz discloses the same type of system for treating a pipe comprising a body 6, a plurality of legs 12 formed of first legs 12b, second legs 12a, and actuators 16 that are coupled to the leg assemblies to independently position each leg assembly (see fig 1; col 2, lines 6-15 discusses constant force created between wheels and pipe; col 4 line 55 to col 5 line 6 discusses the leg and actuator).  It would have been obvious to one skilled in the art to modify the actuator in Winiewicz by providing an actuator system that can independently position each leg assembly as suggested by Betz where such would allow for each leg assembly to be adjusted to insure constant force is created between the wheel assemblies and the pipe wall to insure the device can move through the pipe and stay centered as desired.
With respect to claim 8, independently positioning each leg assembly of the plurality of leg assemblies relative to the body assembly comprises moving the second leg portion along the longitudinal axis of the body assembly using the actuator assembly (taught by the combination of Winiewicz in view of Betz above where this motion would be achieved by the modified legs of Winiewicz).
With respect to claim 9, the body assembly includes a support having a first end and a second end, and a housing having a first end and a second end, wherein the housing second end is coupled to the support first end, and wherein moving the second leg portion along the longitudinal axis of the body assembly using the actuator assembly comprises moving the second leg portion along the support between the support first end and the support second end (see claim 2 discussion above, this structure is taught by Winiewicz).
With respect to claim 10, moving the joint radially relative to the body assembly as the second leg portion moves along the longitudinal axis of the body assembly (see claim 3 discussion above this is taught by Winiewicz).
With respect to claim 12, positioning each leg assembly of the plurality of leg assemblies such that at least one wheel of the drive mechanism maintains a substantially constant contact force against the sidewall (see discussion of claim 5 above where this is taught by the combined teachings of Winiewicz in view of Betz).
With respect to claim 13, the actuator assembly further comprises a plurality of screw drives configured to engage said second leg portions and independently position each leg assembly of said plurality of leg assemblies relative to said body assembly.  The use of any specific type of drive such as screw drives or piston type drives are considered obvious to one skilled in the art to use routine experimentation to arrive at the drive that can still achieve the desired actuation but keeping in mind of costs and functionality where screw drives can be used where it is not as desirable to use hydraulic type actuators, and such only requires routine skill in the art to select from a limited amount of types of actuators normally used with scissor type arms as such is an obvious choice of mechanical expedients.  
With respect to claim 14, such is essentially the same as claim 1 above and would meet the same structure for the same reasons as above: 
A motorized apparatus for use in maintaining a pipe having a sidewall defining an interior cavity, said motorized apparatus comprising:
a body (60,20,320) assembly sized to fit within the interior cavity and configured to travel along the pipe through the interior cavity, said body assembly extending along a longitudinal axis (see above);
a plurality of leg assemblies 22 coupled circumferentially around said body assembly, wherein each leg assembly of said plurality of leg assemblies comprises:
a first leg portion 24,26;
a second leg portion 28;
a joint rotatably coupling said first leg portion to said second leg portion (see above); and
at least one drive mechanism 28a,b, 162 coupled to said joint and configured to interact with the sidewall as said motorized apparatus travels along the pipe (see above); and
an actuator assembly 58 coupled to each leg assembly of said plurality of leg assemblies and configured to independently position each leg assembly of said plurality of leg assemblies relative to said body assembly to adjust a radial position of said joint of said associated leg assembly relative to said body assembly based at least in part on at least one of a dimension of the interior cavity and a desired force on the sidewall.
The reference to Winiewicz discloses all of the recited structure with the exception of the actuator assembly being coupled to each leg assembly to independently position each leg assembly.  The reference to Betz discloses the same type of system for treating a pipe comprising a body 6, a plurality of legs 12 formed of first legs 12b, second legs 12a, and actuators 16 that are coupled to the leg assemblies to independently position each leg assembly (see fig 1; col 2, lines 6-15 discusses constant force created between wheels and pipe; col 4 line 55 to col 5 line 6 discusses the leg and actuator).  It would have been obvious to one skilled in the art to modify the actuator in Winiewicz by providing an actuator system that can independently position each leg assembly as suggested by Betz where such would allow for each leg assembly to be adjusted to insure constant force is created between the wheel assemblies and the pipe wall to insure the device can move through the pipe and stay centered as desired.
With respect to claim 15, the body assembly comprises:
a support 20 comprising a first end and a second end, wherein said second leg portion is moveably coupled to said support; and
a housing 60 comprising a first end and a second end, wherein said housing second end is coupled to said support first end, wherein said first leg portion is rotatably coupled to said housing first end (see claim 2 discussion above).
With respect to claim 16, the  joint is configured to move radially relative to said body assembly as said second leg portion moves along the longitudinal axis of said body assembly between said support second end and said support first end (see claim 3 discussion above).
With respect to claim 18, the drive mechanism comprises at least one wheel, and wherein said actuator assembly is configured to position each leg assembly of said plurality of leg assemblies such that said at least one wheel maintains a substantially constant contact force against the sidewall (see discussion of claim 5 above).
With respect to claim 19, the actuator assembly further comprises a plurality of screw drives configured to engage said second leg portions and independently position each leg assembly of said plurality of leg assemblies relative to said body assembly.  The use of any specific type of drive such as screw drives or piston type drives are considered obvious to one skilled in the art to use routine experimentation to arrive at the drive that can still achieve the desired actuation but keeping in mind of costs and functionality where screw drives can be used where it is not as desirable to use hydraulic type actuators, and such only requires routine skill in the art to select from a limited amount of types of actuators normally used with scissor type arms as such is an obvious choice of mechanical expedients.  
With respect to claim 20, the motorized apparatus has a parked mode in which said drive mechanisms do not propel said motorized apparatus, and wherein said actuator assembly is configured to actuate said plurality of leg assemblies to provide a pressure between said drive mechanisms and the sidewall that prevents said motorized apparatus moving through the interior cavity when said motorized apparatus is in the parked mode (if the device is not being controlled or moved it is in a parked mode; and the motorized control of the device is discussed in [0112-0114; and 0120-0126]).

Claim(s) 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winiewicz in view of Betz as applied to claims 1-3, 5-10, 12-16, and 18-20 above, and further in view of Beck (4475260).
With respect to claims 4, the housing comprises:
an inner wall (20,60,320 are cylindrical walls which have inner and outer walls);
an outer wall; and
a channel defined by said inner wall and said outer wall (a cylinder has a channel inside the walls), and configured to direct cooling fluid around an interior space defined by said housing (not taught by Winiewicz as modified).
The reference to Beck discloses that it is old and well known in the art of pipeline servicing tools (title; abstract) can be provided with a fluid operated motor 30 (col 2, lines 42-63) the core of which transmits pressurized fluid, and the discharge outlet 38 from the motor 30 produces a cooling effect which makes it cooling fluid and it is within the housing tubular housing 42.  It would have been obvious to one skilled in the art to provide the housing in Winiewicz as modified by providing a cooling fluid as suggested by Beck where such would allow for elements such as cutters or other tools to be cooled when the tool is being used to service a pipe thereby preventing a build up of heat which could be damaging to the device or at least the cutter.
Claims 11, and 17 are also directed to providing cooling fluid in the interior space of the housing, and since this is taught by the combination such would include the cooling fluid provided in the housing which is around the interior space of the housing even if such is still partially contained).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Von Arx, Imoto, Smart, Reutemann, Nichols, and Ghorbel disclosing state of the art systems for pipe inspection and repair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH